COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                   No. 08-21-00024-CV
  IN THE INTEREST OF                              §
                                                                     Appeal from the
  Z.Z.E-P.,                                       §
                                                                    65th District Court
  A CHILD.                                        §
                                                                 of El Paso County, Texas
                                                  §
                                                                  (TC# 2019DCM3417)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF MAY, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment